UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4927


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND D. DRUMWRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00429-JAB-2)


Submitted:    July 15, 2009                 Decided:   July 27, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant. David Paul Folmar, Jr.,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cleveland       Drumwright             pled       guilty   to    conspiracy      to

distribute      50    grams      or    more       of     a    substance      containing      a

detectable    amount      of   cocaine        base       in    violation     of    21   U.S.C.

§ 846 (2006), and was sentenced to 196 months’ imprisonment.                                On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), noting no meritorious issues for appeal,

but   questioning       whether       the    sentence         imposed      was    reasonable.

Finding no error, we affirm.

           We     have    reviewed          the    record      and    conclude      that   the

district court complied with the requirements of Fed. R. Crim.

P. 11.    We further find that the district court did not abuse

its discretion in sentencing Drumwright as a career offender,

and imposed a sentence that is procedurally and substantively

reasonable.       See Gall v. United States, 552 U.S. 38, 128 S. Ct.

586, 597 (2007) (review of sentence is for abuse of discretion).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We      therefore    affirm          the    district     court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

                                              2
representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3